Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image capturing control apparatus comprising at least one memory and at least one processor which function as: 
a control unit configured to implement control such that in a case of a first state, where a change of at least a predetermined amount does not occur in a captured image and an imaging unit, during recording a moving image, a region in which the specific processing is performed based on the line-of-sight position of the user is not set, and 
that in a case of a second state, which is different from the first state and satisfies a predetermined condition, a region in which the specific processing is performed based on the line-of-sight position of the user, detected by the line-of-sight detection unit, is set.”

Dependent Claims 2-15 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 16, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control method for an image capturing control apparatus, the method comprising: 
a control step of implementing control such that in a case of a first state where a change of at least a predetermined amount does not occur in a captured image and an imaging unit during recording a moving image, a region in which the specific processing is performed based on the line-of-sight position of the user is not set, and 
that in a case of a second state, which is different from the first state and satisfies a predetermined condition, a region in which the specific processing is performed based on the line-of-sight position of the user, detected in the line-of-sight detection step, is set.”

Claim 17, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable storage medium storing a program for causing a computer to execute: 
a control step of implementing control such that in a case of a first state where a change of at least a predetermined amount does not occur in a captured image and an imaging unit during recording a moving image, a region in which the specific processing is performed based on the line-of-sight position of the user is not set, and 
that in a case of a second state, which is different from the first state and satisfies a predetermined condition, a region in which the specific processing is performed based on the line-of-sight position of the user, detected in the line-of-sight detection step, is set.”

The following are the closest prior-art of record:

Okabe et al. (US Pub No.: 2018/0173305A1) disclose a line-of-sight operation-apparatus, a method, and a medical device by which it is possible to appropriately determine whether a movement of a line-of-sight is intended by a user and to prevent the user from being forced to carry a burden. The line-of-sight operation-apparatus includes a display screen, a display control unit to display an icon having an animation-image on the display screen, a line-of-sight detection unit that detects a line-of-sight of a user, a following determination unit that determines, on the basis of a result of detection performed by the line-of-sight detection unit, whether a movement of the line-of-sight of 

Kudo (US Pub No.: 2015/0062402A1) discloses a display device that includes a display section, a visual line detecting section, a visual line judging section, a display control section, and a display changing section. The visual line judging section acquires a visual point position on the display screen corresponding to the visual line direction detected by the visual line detecting section, and judges whether or not the visual point position has entered into the display region. The display changing section changes the display of at least one of a first display region and a second display region, if it is judged by the visual line judging section that the visual point position has entered into the second display region in the state where the visual point position is in the first display region. 

Skogo et al. (US Pub No.: 2014/0354539A1) disclose a personal computer system that provides a gaze-controlled graphical user interface having a bidirectional and a unidirectional interaction mode. In the bidirectional interaction mode, a display shows one or more graphical controls in motion, each being associated with an input operation to an operating system. A gaze tracking system provides gaze point data of a viewer, and a matching module attempts to match a relative gaze movement against a relative movement of one of the graphical controls. The system includes a selector 


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697